Title: General Orders, 13 December 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Decr 13th 1775
Parole Camden.Countersign Chatham


The Major Generals are to order the Militia Companies to be joined to the different Brigades and Regimints, in their respective Divisions in such a manner, as to supply the dificiency of the Connecticut Troops, and to prevent disorder and confusion, in case we should be called to action; and make a report thereof as soon as it is done. As the Companies have an Inclination to join particular Regiments, the General has no objection to it, in every Instance where it can be done, consistant with the good of the service, and the allotment to the different encampments. The Adjutants of every regiment to which any of these Companies are joined, are to acquaint them with all General, and Brigade Orders, that they may not unknowingly disobey them.
The Colonels of the several Regiments upon the new establishment, may respectively apply to the Commissary of the Ordnance stores, for seventy-five Stands of Arms, lately taken in the Store Ship from London; These Arms, the Colonels will be careful to put into the hands of the soldiers most approved for their Care and Bravery; and such only as are enlisted for the next Campaign—Exact Lists of their Names to be returned to the respective Colonels—The Carbines taken in the said Ship, are not to be delivered without especial orders.
